Stephens, P. J.
1. With one exception, all the assignments of error in this case which are relied on by the plaintiff in error are identical with the assignments of error in American Fidelity & Casualty Co. v. McWilliams, 55 Ga. App. 658 (19 S. E. 191), decided by this court at a previous term, which was a case in which the plaintiff in error in that case and the plaintiff in error in the case now before the court were joint defendants in the trial court in a suit to recover damages for personal injuries growing out of the same transaction. The rulings in the former decision • are controlling. Under the ruling in paragraph 11 of the former decision wherein a new trial was granted to the plaintiff in error in that case on the ground of an error in the cha'rge of the court, the plaintiff in error in the present case is entitled to a new trial.
2. The charge of the court that the defendant insurance company contends that it is not liable, “even though the Union Bus Company is liable,” for the reason that the insurance company contends that the policy of insurance issued to the bus company imposed certain limitations which would render the insurance company not liable for the injuries complained of by the plaintiff, is not subject to the objection that the charge is an expression of opinion on the fact that there was a liability against the bus company, but is subject only to the construction that it was a charge to the effect that the insurance company only contended that there was no liability against it even if the bus company were held liable.

Judgment reversed.


Felton, J., concurs. Sutton, J., dissents.